Citation Nr: 1329438	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  07-32 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include as secondary to service-connected 
paranoid schizophrenia, or secondary to medications 
prescribed for service-connected paranoid schizophrenia. 
 
2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
paranoid schizophrenia, or secondary to medications 
prescribed for service-connected paranoid schizophrenia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel

INTRODUCTION

The Veteran had active service from April 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating action of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska that, in pertinent part, denied service 
connection for a gastrointestinal disorder and denied 
service connection for erectile dysfunction, both to include 
as secondary to service-connected paranoid schizophrenia.

In an April 2009 decision, the Board in pertinent part, 
denied the Veteran's claims for entitlement to service 
connection for a gastrointestinal disorder and for erectile 
dysfunction, both to include as secondary to service-
connected paranoid schizophrenia.  

The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
February 2011 Memorandum Decision, the Court vacated and 
remanded the Board's April 2009 decision as to the issues of 
entitlement to service connection for a gastrointestinal 
disorder and for erectile dysfunction, both to include as 
secondary to service-connected paranoid schizophrenia.

In a September 2011 decision, the Board remanded the 
Veteran's claims for additional development.  

In January 2013 and March 2013, the Board referred the 
Veteran's claims for advisory medical opinions.

The record before the Board consists of the Veteran's paper 
claims files and an electronic file known as Virtual VA.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.
REMAND

Additional development is required before the issues on 
appeal can be adjudicated.  Specifically, examinations are 
necessary, for the reasons discussed below.  Further, the 
Veteran's VA outpatient treatment records should be 
obtained, and associated with the claims file.   

The Veteran contends that his current gastrointestinal 
disorder and erectile dysfunction are related to service, to 
include his service-connected paranoid schizophrenia 
disorder.  Specifically, he alleges that the medications 
that have been prescribed for his paranoid schizophrenia 
have caused his current gastrointestinal disorder and 
erectile dysfunction.

The Veteran's service treatment records do not specifically 
show complaints of, findings, or diagnoses of 
gastrointestinal problems or erectile dysfunction.  
 
Post-service treatment records show treatment for variously 
diagnosed gastrointestinal problems and for erectile 
dysfunction.  Records also demonstrate that the during the 
appeal period, the Veteran has been prescribed several 
medications for his service-connected paranoid 
schizophrenia, to include, Risperidone, Citalopram, 
Alprazolam, and Xanax.  

A March 2007 VA gastrointestinal examination report notes a 
diagnosis of lower gastrointestinal bleeding of an 
undetermined source.  The examiner noted that the Veteran's 
medications included Citalopram or Risperidone.  The 
examiner commented that the Veteran's gastrointestinal 
disease (gas, explosive diarrhea, and bleeding) was not 
caused by or a result of medication used for his service-
connected schizophrenia.  The examiner stated that the 
Physician's Desk Reference (PDR) did not list any such 
conditions as side effects of Citalopram or Risperidone.  
 
An April 2007 VA genitourinary examination report notes a 
diagnosis of impotence.  The examiner noted, as to history, 
that the most likely cause of the Veteran's erectile 
dysfunction was his psychiatric disorder.   
 
An April 2007 VA psychiatric examination report notes a 
diagnosis of schizophrenia, residual type.  The examiner 
indicated that the Veteran's gastrointestinal disorder and 
erectile dysfunction were not caused by his service-
connected schizophrenia.  The examiner commented that there 
was no medical literature that showed that schizophrenia 
caused gastrointestinal disorders or erectile dysfunction.  

In a May 2007 addendum to the March 2007 VA gastrointestinal 
examination report, the examiner indicated that the 
Veteran's gastrointestinal symptoms could be irritable bowel 
syndrome.  The examiner remarked that since the Veteran's 
diarrhea was intermittent, in spite of his chronic use of 
medications, the medications did not aggravate his irritable 
bowel syndrome.  
 
In a November 2008 addendum to the April 2007 VA psychiatric 
examination report, the examiner indicated that his opinion 
was based on a review of the April 2007 VA psychiatric 
examination report, recent VA treatment records, and a 
medical treatise which indicated that there was no 
indication that erectile dysfunction was a side effect of 
Risperidone.  The examiner commented that based on his 
clinical experience treating individuals with schizophrenia, 
it was his opinion that erectile dysfunction was not 
aggravated by the Veteran's service-connected schizophrenia.

An October 2011 VA examination report notes diagnoses of 
erectile dysfunction and irritable bowel syndrome.  The 
examiner noted that erectile dysfunction was diagnosed in 
October 2007; however, explained that the Veteran was unable 
to precisely state when his erectile dysfunction began as he 
had not had intercourse for over 20 to 25 years.  The 
examiner noted that the Veteran currently only took 
Risperidone for his schizophrenia, but also took other 
medications for his non-service connected conditions, 
including heart and blood pressure medications such as 
Metroprolol, which was a well known cause of problems with 
erections.  The examiner commented that there was no 
evidence that the Veteran's current erectile dysfunction was 
due to or a result of Risperidone taken for his service-
connected schizophrenia.  He further stated, that paranoid 
schizophrenia less likely, in and of itself results in 
erectile dysfunction.  The examiner also commented that it 
was less likely than not that the Veteran's current 
gastrointestinal disorder was due to or aggravated by the 
service-connected paranoid schizophrenia, or medications 
taken for the paranoid schizophrenia.  In providing this 
opinion, the examiner noted that with regard to Risperidone, 
although the PDR or other medical sources may list 
gastrointestinal condition as a potential side-effect of 
such medication, it was not necessarily the case that 
Risperidone caused the Veteran a chronic or ongoing 
gastrointestinal disorder, as the Veteran had taken 
medication on a daily basis for a number of years; however, 
only described periodic symptoms of once per week.  The 
examiner further noted the Veteran's report, that changes in 
his diet helped him to greatly reduce, and control his 
gastrointestinal symptomatology.   
 
In a January 2013 VA opinion, B.H., a gastroenterologist 
opined that while it was always possible that a medication 
could cause side effects, there was not a preponderance of 
evidence to support that the Veteran's gastrointestinal 
symptoms were likely the result of Citalopram or 
Risperidone.  

In a February 2013 addendum opinion to the January 2013 VA 
opinion, B.H. opined that while it was always possible that 
a medication could cause side effects, there was no evidence 
to support the claim that the Veteran's gastrointestinal 
symptoms were more likely than not related to Citalopram, 
Risperidone, or Alprazolam.  In providing the opinion, B.H. 
noted that with respect to Citalopram, three percent of 
patients increased diarrhea over placebo, which means that 
only one in 33 additional patients developed drug induced 
diarrhea.  He further noted that Citalopram had been studied 
as a possible treatment for irritable bowel syndrome, and 
had thereafter been used by physicians to treat such 
disease.  Regarding Risperidone, B.H. commented that 
gastrointestinal side effects appeared to be even smaller, 
and that upon examining patient self-reporting websites, he 
could not find evidence that more than two percent of 
patients self-reported that Risperidone caused irritable 
bowel syndrome or diarrhea issues.  Regarding Alprazolam, 
B.H. noted that according to the package insert, patients 
taking such medication had less diarrhea and abdominal 
distress, which was consist with his 21 years of clinical 
practice, as he could not recall any patients who reported 
gastrointestinal symptoms attributable to Alprazolam.  

In an April 2013 VA opinion, P.B., Chief of Urology opined 
that it was not at least as likely as not that the Veteran's 
erectile dysfunction was due to or aggravated by medications 
taken for his service-connected paranoid schizophrenia.  In 
providing the opinion, P.B. noted that it was quite 
difficult to disentangle sexual dysfunction related to drugs 
from sexual dysfunction related to the illness itself.  P.B. 
further stated that sexual dysfunction affected many 
patients with paranoid schizophrenia, and that antipsychotic 
medications (mostly Citalopram and Risperidone, not Xanax), 
were known to be associated with sexual dysfunction, which 
included erectile dysfunction.  P.B. commented that in 
reviewing the literature, it was difficult to know the 
precise risk of specifically erectile dysfunction associated 
with Citalopram and Risperidone, as Xanax had minimal to no 
adverse effect on erectile dysfunction.  

To date, the VA opinions of record addressing the etiology 
of the Veteran's current gastrointestinal disorder and 
erectile dysfunction are inadequate for rating purposes.  In 
this regard, the March 2007, May 2007, April 2007, and the 
November 2008 opinions were essentially found inadequate by 
the Court pursuant to the February 2011 Memorandum Decision.  
Specifically, in such Decision, it was noted that the PDR 
listed a variety of gastrointestinal and sexual performance 
problems as side effects of Citalopram, a medication that 
the Veteran was taking during the course of the appeal.  The 
Court further noted other medical research of record which 
indicates that sexual performance problems were a possible 
side effect of Risperidone, another medication that the 
Veteran was taking during the course of the appeal.  
Similarly, the October 2011 VA examiner failed to address 
the relationship between gastrointestinal disorder and 
erectile dysfunction and the other medications that the 
Veteran was taking during the appeal period for his service-
connected paranoid schizophrenia, aside from Risperidone.  
The January 2013 and February 2013 opinions from Dr. B.H. 
are likewise inadequate, as B.H. did not address whether the 
medications taken for schizophrenia aggravated the Veteran's  
gastrointestinal disorder, nor did he comment on the 
medication Xanax, as per the Board's directive.  Finally, 
the April 2013 opinion offered by Dr. P.B. regarding the 
etiology of the Veteran's current erectile dysfunction is 
merely a conclusion, and is not supported by any medical 
analysis or explanation.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 204 (2008) (a medical opinion that contains 
only data and conclusions is not entitled to any weight).  

Accordingly, once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Accordingly, new medical 
examinations and opinions are necessary to make a 
determination in this case.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).

Prior to the examinations, any outstanding records of 
pertinent medical treatment should be obtained and 
associated with the record.  See 38 C.F.R. § 3.159 (2012). 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to 
identify all medical providers who have 
treated him for gastrointestinal disorders 
and erectile dysfunction since August 
2011. After receiving this information and 
any necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Specifically, VA outpatient treatment 
records since August 2011 to the present, 
should be obtained.  If any requested 
records are unavailable, or the search for 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran so notified.

2.  Schedule the Veteran for an 
appropriate VA examination in order to 
determine the current nature and likely 
etiology of any gastrointestinal disorder 
that may be present.  The entire claims 
file (i.e. the paper claims file and any 
medical records contained in Virtual VA, 
CAPRI, and AMIE) must be reviewed by the 
examiner in conjunction with the 
examination.  If the examiner does not 
have access to Virtual VA, any relevant 
treatment records contained in Virtual VA 
file that are not available on CAPRI or 
AMIE must be printed and associated with 
the paper claims file so they can be 
available to the examiner for review.

All tests deemed necessary must be 
performed.

Based on the examination and review of the 
record, the examiner must answer the 
following questions:

(i)  Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's current gastrointestinal 
disorder had its onset during service, or 
is otherwise related to service?

(ii)  If the answer to (i) is no, is it at 
least as likely as not (50 percent or 
greater probability) that the Veteran's 
gastrointestinal disorder has been caused 
or aggravated (worsened) by the service-
connected paranoid schizophrenia disorder?  
If the Veteran's gastrointestinal disorder 
is aggravated by his service-connected 
paranoid schizophrenia disorder, to the 
extent possible, the examiner is requested 
to provide an opinion as to the 
approximate baseline level of severity of 
the gastrointestinal disorder before the 
onset of aggravation.  

(iii)  If the answer to (ii) is no, is it 
at least as likely as not (50 percent or 
greater probability) that the Veteran's 
gastrointestinal disorder is caused or 
aggravated (worsened) by medications 
prescribed for his service-connected 
paranoid schizophrenia disorder? If the 
Veteran's gastrointestinal disorder is 
aggravated by medications prescribed for 
his service-connected paranoid 
schizophrenia disorder, to the extent 
possible, the examiner is requested to 
provide an opinion as to the approximate 
baseline level of severity of the 
gastrointestinal disorder before the onset 
of aggravation.  In rendering such 
opinion(s), the examiner must consider and 
comment on: 

*	The following medications are taken 
by the Veteran for his service-
connected paranoid schizophrenia:  
Citalopram, Risperidone, Alprazolam, 
and Xanax. 
*	The October 2011 VA opinion, which 
includes the examiner's comment, that 
although the Physician's Desk 
Reference or other medical sources 
may list gastrointestinal condition 
as a potential side-effect 
Risperidone, it was not necessarily 
the case that Risperidone caused the 
Veteran to have a chronic or ongoing 
gastrointestinal disorder, as the 
Veteran had taken medication on a 
daily basis for a number of years; 
however, only described periodic 
symptoms of once per week.  The 
examiner further noted the Veteran's 
report that changes in his diet 
helped him to greatly reduce and 
control his gastrointestinal 
symptomatology.   

The examiner is advised that "aggravation" 
is defined for legal purposes as a chronic 
worsening of the underlying condition 
versus a temporary flare-up of symptoms, 
beyond its natural progression.  

The examination report must include a 
complete rationale for all opinions 
expressed.  If the examiner is not able to 
provide an opinion, he or she must explain 
why. 
3.  Schedule the Veteran for an 
appropriate VA examination in order to 
determine the current nature and likely 
etiology of his erectile function 
disorder.  The entire claims file (i.e. 
the paper claims file and any medical 
records contained in Virtual VA, CAPRI, 
and AMIE) must be reviewed by the examiner 
in conjunction with the examination.  If 
the examiner does not have access to 
Virtual VA, any relevant treatment records 
contained in Virtual VA file that are not 
available on CAPRI or AMIE must be printed 
and associated with the paper claims file 
so they can be available to the examiner 
for review.

All tests deemed necessary must be 
performed.

Based on the examination and review of the 
record, the examiner must answer the 
following questions:

(i)  Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's current erectile function 
disorder had its onset during service, or 
is otherwise related to service?

(ii)  If the answer to (i) is no, is it at 
least as likely as not (50 percent or 
greater probability) that the Veteran's 
erectile function disorder has been caused 
or aggravated (worsened) by the service-
connected paranoid schizophrenia disorder?  
If the Veteran's erectile function 
disorder is aggravated by his service-
connected paranoid schizophrenia disorder, 
to the extent possible, the examiner is 
requested to provide an opinion as to the 
approximate baseline level of severity of 
the erectile function disorder before the 
onset of aggravation.  In rendering such 
opinion(s), the examiner must consider and 
comment on: 
*	The April 2013 VA opinion from P.B., 
which includes P.B.'s comment, that 
it was quite difficult to disentangle 
sexual dysfunction related to drugs 
from sexual dysfunction related to 
the illness itself.  

(iii)  If the answer to (ii) is no, is it 
at least as likely as not (50 percent or 
greater probability) that the Veteran's 
erectile function disorder is caused or 
aggravated (worsened) by medications 
prescribed for his service-connected 
paranoid schizophrenia disorder? If the 
Veteran's erectile function disorder is 
aggravated by medications prescribed for 
his service-connected paranoid 
schizophrenia disorder, to the extent 
possible, the examiner is requested to 
provide an opinion as to the approximate 
baseline level of severity of the erectile 
function disorder before the onset of 
aggravation.  In rendering such 
opinion(s), the examiner must consider and 
comment on: 

*	The following medications are taken 
by the Veteran for his service-
connected paranoid schizophrenia:  
Citalopram, Risperidone, Alprazolam, 
and Xanax. 
*	The April 2013 VA opinion from P.B., 
which includes P.B.'s comment, that 
sexual dysfunction affects many 
patients with paranoid schizophrenia, 
and that antipsychotic medications 
(mostly Citalopram and Risperidone, 
not Xanax), were known to be 
associated with sexual dysfunction, 
which includes erectile dysfunction.  
P.B. further commented, that in 
reviewing the literature, it was 
difficult to know the precise risk of 
specifically erectile dysfunction 
associated with Citalopram and 
Risperidone.
The examiner is advised that "aggravation" 
is defined for legal purposes as a chronic 
worsening of the underlying condition 
versus a temporary flare-up of symptoms, 
beyond its natural progression.  

The examination report must include a 
complete rationale for all opinions 
expressed.  If the examiner is not able to 
provide an opinion, he or she must explain 
why. 

4.  The examination reports must be 
reviewed by the RO/AMC to ensure that they 
are in complete compliance with the 
directives of this remand.  If the reports 
are deficient in any manner, the RO/AMC 
must implement corrective procedures.    

5.  Thereafter, readjudicate the Veteran's 
claims, with application of all 
appropriate law and regulations, including 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
either claim remains adverse to the 
Veteran, he and his representative must be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


